Citation Nr: 0821986	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left medial 
meniscectomy, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating from an original grant 
of service connection for degenerative joint disease of the 
left knee, rated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the evaluation for 
the veteran's service connected left medial meniscectomy to 
20 percent, effective November 19, 2001.  

The veteran timely appealed that decision.  Pursuant to a 
July 2003 rating, the RO increased the evaluation to 30 
percent for the left knee meniscectomy, effective from 
November 19, 2001 and assigned a temporary total evaluation 
for convalescence for the period from March 8, 2002 to April 
30, 2002.  Thereafter the 30 percent evaluation was 
reinstated beginning May 1, 2002.  In the same rating action, 
the RO awarded service connection for degenerative joint 
disease of the left knee, effective from November 19, 2001 
with a 10 percent disability evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The appeal also derives from an October 2004 rating, which, 
in pertinent part, denied entitlement to TDIU.  

In March 2006, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  Although he had also requested a hearing before 
the Board, he withdrew that request in a written 
communication dated in April 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has reported that his service connected left knee 
disabilities have increased in severity.  During his March 
2006 hearing at the RO, he advanced that his left knee is 
constantly swollen and that he has lost considerable time 
from work due to his disability.  The Board observes that the 
last VA examination was afforded in November 2005, more than 
21/2 years ago.   Under the circumstances, another examination 
is indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits and is applicable to this case.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The Board finds that as this case also must be 
remanded for additional development and any remedial notice 
required as result of the decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008) should 
be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should contact the veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for left knee 
disabilities since November 2005 
including those associated with any 
related workman's compensation claims.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review. 

3.  The AMC/RO should inquire whether the 
veteran is in receipt of Social Security 
disability (SSD) insurance benefits.  If 
the response is affirmative, the AMC/RO 
should obtain the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate physician for an opinion as 
to the current nature and extent of the 
left knee disabilities.  All indicated 
tests and studies are to be performed, 
and a comprehensive medical, social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   The 
physician should identify all present 
manifestations of the knee disabilities 
including any evidence of recurrent 
subluxation or lateral instability.  
Complete range of motion and X-ray 
studies must be provided with discussion 
as to any additional limitation of motion 
due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.  

The physician should also provide a full 
description of the effects of the 
service-connected left knee disabilities 
upon the veteran's employment and daily 
life.  Particular emphasis should be 
placed upon any manifest limitation of 
activity alleged by the veteran.

Based on his/her examination and review 
of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the service-
connected left knee disabilities alone 
preclude the veteran from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience, without 
regard to his age or any nonservice-
connected disorders.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


